

	

		III

		109th CONGRESS

		1st Session

		S. RES. 331

		IN THE SENATE OF THE UNITED STATES

		

			December 14, 2005

			Ms. Landrieu (for

			 herself, Mr. Burr,

			 Mr. Bingaman, Mrs. Feinstein, and Mr.

			 Isakson) submitted the following resolution; which was referred to

			 the Committee on Health, Education,

			 Labor, and Pensions

		

		RESOLUTION

		Expressing the sense of the Senate

		  regarding fertility issues facing cancer survivors.

	

	

		Whereas there are more than 10,000,000 cancer survivors in

			 the United States, and approximately 1,000,000 of those survivors were

			 diagnosed during their reproductive years;

		Whereas approximately 130,000 people under the age of 45

			 are diagnosed with cancer each year;

		Whereas up to 90 percent of patients diagnosed with cancer

			 under the age of 45 will undergo potentially sterilizing treatments, such as

			 surgery, chemotherapy, or radiation;

		Whereas survivorship rates have dramatically increased so

			 that 71 percent of patients who are diagnosed with cancer under the age of 45

			 can expect to live at least five years beyond the diagnosis of their

			 disease;

		Whereas long-term consequences of cancer treatment are of

			 increasing concern to patients since they are increasingly likely to survive

			 their cancer;

		Whereas the diagnosis of infertility can be as devastating

			 for many patients as the cancer diagnosis itself;

		Whereas successful fertility preservation options for men

			 and women exist and include: sperm banking, oocyte (egg) freezing, and ovarian

			 and testicular tissue freezing;

		Whereas many cancer patients have the option of taking

			 steps to preserve their fertility before their potentially sterilizing cancer

			 treatment begins;

		Whereas many patients do not take steps to preserve their

			 fertility before treatment because they are not informed by their health care

			 professionals that their fertility is at risk, or, if they are informed of the

			 risk, they are generally not counseled on their fertility preservation

			 options;

		Whereas unrelated factors such as marital status or poor

			 prognosis should not preclude certain patients from being informed about their

			 fertility risks and options; and

		Whereas the 2003–2004 President’s Cancer Panel Report

			 recognized that comprehensive written and verbal information regarding

			 fertility side effects and fertility preservation options for all

			 reproductive-age patients should be provided before treatment: Now, therefore,

			 be it

		

	

		That it is the sense of the Senate

			 that—

			(1)cancer-related

			 infertility is a serious quality of life issue for reproductive-age cancer

			 patients;

			(2)national and

			 community organizations should be recognized and applauded for their work in

			 promoting awareness of the risks of infertility and fertility preservation

			 options for cancer survivors;

			(3)the medical

			 community should increase its efforts to ensure that discussions about the risk

			 of infertility and fertility preservation options are an integral part of

			 pretreatment planning and consent for treatment for all reproductive-age

			 patients; and

			(4)the Federal

			 Government, acting through the National Institutes of Health, should endeavor

			 to—

				(A)encourage research that will strengthen

			 fertility preservation technologies for cancer patients;

				(B)continue to

			 consider ways to improve access to fertility preservation options for cancer

			 patients; and

				(C)endeavor to raise

			 awareness about the fertility side effects and fertility preservation options

			 for cancer patients.

				

